DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 10-03-2022. These drawings are accepted.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06-24-2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 6-9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole, III (5,142,797).
Regarding claims 1 and 9, Cole teaches a sole element for a cleated article of footwear, in particular for a football shoe, comprising: 
a composite element with an anisotropic bending property (i.e. carbon or fiberglass, fig 4, member 40, col 4, lines 8-10, 33-35, and 38-45); and 
a polymer element (fig 4, member 42) that at least partially covers the composite element, 
wherein the composite element has a first bending stiffness for bending upwards in a toe region of the sole element and a second bending stiffness for bending downwards in the toe region of the sole element (fig 5, col 5, lines 50-57).
Cole does not explicitly teach the second bending stiffness is lower than the first bending stiffness or the bending stiffness of the sole element and/or the composite element is less in a first bending range than in a second bending range. However, Cole teaches that the sole bends down without any force (fig 4, col 5, lines 55-66) and need to apply force (i.e. apply weight) to bend up (col 5, lines 66-68). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to understand and make a sole with the second bending stiffness is less than the first bending stiffness in order to eliminate the thickness of the sole (col 5, lines 12-15).
Regarding claim 4, Cole discloses the polymer element is over-injected over the composite element (the material is rubber therefor it is capable to over injected onto another element).  
Regarding claim 6, Cole discloses a ground-facing surface of the composite element is at least partially covered by the polymer element (fig 5).  
Regarding claim 7, Cole discloses an insole board that is attached to the polymer element (fig 4, member 44).  
Regarding claim 8, Cole discloses the sole element and/or the composite element comprise a non-linear bending stiffness.  
Regarding claim 12, Cole discloses a shoe comprising a sole element according to claim 1 (fig 4).  

Claim(s) 2-3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole, III (5,142,797) as applied to claim 1 above, and further in view of Auger et al. (9,549,589).
Regarding claim 2, Cole teaches all limitations of claim 1 except the polymer element comprises at least one opening to expose at least a part of the composite element.  
Auger teaches a sole having polymer element comprises at least one opening to expose at least a part of the composite element (fig 1, col 8, lines 41-47).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the sole of Cole by using the opening sole structure, as taught by Auger, in order to make the sole lighter in weight.  
Regarding claim 3, the modified sole Cole-Auer teaches all limitations of claim 3 and Auger further teaches the polymer element comprises at least one stud dome for carrying a stud tip, wherein the stud dome and the stud tip do not overlap with the composite element (figs 1 and 3, members 135 and 166, col 7, lines 2-6).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the sole of Cole by adding the stud of Auger, in order to increase the traction of the sole.
Regarding claim 10, the modified sole Cole-Auer teaches all limitations of claim 10 and Auger further teaches a rear portion of the composite element is wider than a front portion of the composite element (fig 2 annotated below).  

    PNG
    media_image1.png
    375
    513
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the sole of Cole by using element structure of Auger, in order to increase comfort of the shoe.
Regarding claim 11, the modified sole Cole-Auer teaches all limitations of claim 11 and Auger further teaches the composite element further comprises a slit, wherein the slit is arranged substantially along a longitudinal direction of the sole element  (fig 2 annotated below).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the sole of Cole by adding slits of Auger, in order to increase comfort of the shoe.

Claim(s) 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole, III (5,142,797) in view of Auger et al. (9,549,589).
Regarding claims 21-22, Cole teaches a sole element for a cleated article of footwear, comprising: 
a composite element with an anisotropic bending property (i.e. carbon or fiberglass, fig 4, member 40, col 4, lines 8-10, 33-35, and 38-45); and 
a polymer element  (fig 4, member 42, lines 47-53) having a top surface and a bottom surface, wherein the polymer element is over-injected (the material is rubber therefor it is capable to over injected onto another element) onto the composite element and that at least partially covers the composite element.
Cole does not explicitly teach the sole element has a first bending stiffness in a first direction and a second bending stiffness that is lower than the first bending stiffness in a second direction, opposite the first direction, wherein the first direction comprises an upward direction away from a ground surface and the second direction comprises a downward direction toward the ground surface.  . However, Cole teaches that the sole bends down without any force (fig 4, col 5, lines 55-66) and need to apply force (i.e. apply weight) to bend up (col 5, lines 66-68). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to understand and make a sole with the second bending stiffness is less than the first bending stiffness in order to eliminate the thickness of the sole (col 5, lines 12-15).
Cole does not teach at least one opening formed in the bottom surface of the polymer element configured to expose at least a part of the composite element, wherein the bottom surface is a ground-engaging surface of the sole element.
Auger teaches a sole structure having at least one opening formed in the bottom surface of the polymer element configured to expose at least a part of the composite element, wherein the bottom surface is a ground-engaging surface of the sole element (fig 1, col 8, lines 41-47).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the sole of Cole by using the opening sole structure, as taught by Auger, in order to make the sole lighter in weight.  
Regarding claim 23, the modified sole Cole-Auer discloses the polymer element comprises a polyamide (i.e. nylon, Cole, col 4, lines 54-59).  
Regarding claim 24, the modified sole Cole-Auer discloses a forefoot region, a midfoot region, and a heel region, wherein the composite element is arranged only in the forefoot region (fig 4).  
Regarding claim 25, the modified sole Cole-Auer discloses a shoe comprising: the sole element of claim 21; and an upper attached to the sole element (fig 4).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732